Name: Commission Regulation (EEC) No 2823/80 of 29 October 1980 amending Regulation (EEC) No 1997/80 making the import of certain textile products originating in certain non-member countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/54 Official Journal of the European Communities 1 . 11 . 80 COMMISSION REGULATION (EEC) No 2823/80 of 29 October 1980 amending Regulation (EEC) No 1997/80 making the import of certain textile products originating in certain non-member countries subject to Community surveillance products originating in Indonesia were made subject to quantitative limits for 1980 to 1982 and are thus subject to the double-checking system, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ^), and in particular Article 7 thereof, After consulting the Advisory Committee set up by Article 5 of Regulation (EEC) No 926/79, Whereas by Regulation (EEC) No 1 997/80 (2), the Commission made subject to Community surveillance the importation of certain textile products originating in certain non-member countries signatory to the Arrangement regarding international trade in textiles ; Whereas, by Commission Regulation (EEC) No 2822/80 (J), imports into Benelux of certain textile HAS ADOPTED THIS REGULATION : Article 1 Annex A to Regulation (EEC) No 1997/80 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 131 , 29 . 5. 1979, p. 15. (2) OJ No L 195, 29 . 7 . 1980, p. 20. (3) OJ See page 52 of this Official Journal . 1 . 11 . 80 Official Journal of the European Communities No L 292/55 ANNEX ANNEX A Cate ­ gory CCT heading No NIMEXE code (1980) Description Unit Non-member countries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks of wool, of cotton or of man-made textile fibres Piece Indonesia (') (2) 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres Piece Indonesia (') 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres Piece Indonesia ( !) 12 60.03 A B I lib) C D 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Pair Indonesia Malaysia Philippines Thailand Singapore 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boy's outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres Piece Indonesia Malaysia Thailand (J) 91 62.04 All B II 62.04-23 ; 73 Tarpaulins, sail awnings, sunblinds, tents and camping goods : Tents Tonne Indonesia Malaysia Philippines Thailand Singapore ( 1 ) Categories 6, 7 and 8 are subject to quantitative limits in the United Kingdom and are thus already subject to the system of double-checking in this Member State. (2) Category 6 is subject to a quantitative limit in Benelux and is thus already subject to the system of double-checking in these Member States. (3 ) Category 21 is subject to a quantitative limit in the United Kingdom and in Denmark and is thus already subject to the system of double-checking in these two Member States.'